Title: Commission of John Laurens and Amendment to His Instructions, [23 December] 1780
From: Madison, James
To: 


Editorial Note
Much of the background and immediate context of the decision by Congress on 11 December to send Colonel John Laurens of South Carolina on a special mission to France has already been the subject of editorial comment (Bland to Jefferson, 22 November 1780, and nn. 3 and 4; JM to Jones, 25 November 1780, n. 15; Report on Letter from Arthur Lee, 1 December 1780, and nn. 2 and 4; Motion on Instructions to Jay, 8 December 1780). To a considerable extent the dispatch of the Laurens mission resulted from a merging of three issues of much concern to JM since the early autumn of 1780: (a) the desperate need of the southern states for greater military aid against Cornwallis’ army; (b) the desire of the South Carolina and Georgia delegates for assistance from Spain, even at the price of relinquishing the right to navigate the Mississippi River; and (c) the drive by the Lee-Adams faction in Congress, assisted by the return of Ralph Izard and Arthur Lee from Europe, to have Benjamin Franklin ousted as minister plenipotentiary at the Court of Versailles.
The voting records of the delegates, even upon matters allied with these topics, did not always form a consistent pattern. The pressure of crosscurrents arising from other problems and the need to compromise, so that action could be taken on divisive issues, sometimes blurred the primary alignments within Congress. Thus, JM was occasionally on the same side of a question with Samuel Adams and the other Massachusetts delegates, and in opposition to his friend James Duane of New York, with whom he normally worked in accord.
Although JM recognized the seriousness of the military situation in the Carolinas and Georgia, he opposed gaining Spanish help by abandoning the right of states with sea-to-sea charters to use the Mississippi freely. Furthermore, he was as convinced of Franklin’s integrity as of his lack of responsibility for the delay by France in sending additional military supplies (especially clothing) and warships. On these matters, as already indicated, he and Theodorick Bland, his sole colleague from Virginia in Congress between 23 November 1780 and 29 January 1781, did not see eye to eye.
On 25 October 1780, in response to a request from Franklin, Congress decided to dispatch a consul to France “whose duty it shall be, in addition to his consular functions, to receive and forward all supplies to be obtained in that kingdom for the use of the United States, and to assist in directing our naval affairs.” Two weeks later, having been nominated by John Walker of Virginia, Colonel William Palfrey of Massachusetts, recently paymaster general of the continental army, was appointed (Journals of the Continental Congress, XVIII, 976–78, 1041 n., 1136–37). Even though the Lee-Adams faction had wanted Franklin removed rather than assisted, it applauded the choice of Palfrey. Early in 1781 he was lost at sea on his way to France.
Shortly after the Palfrey appointment, the critical military situation in the South brought the anti-Franklin group in Congress welcome allies. The resolutions of 18 November of the Georgia delegation, insofar as they related to Mississippi navigation and the hoped-for alliance with Spain, have already been noted. Not mentioned before was the resolution proposing that an “Envoy extraordinary be appointed to go to the Court of Versailles, to make, in concert with Mr. Franklin, the public representations of the United States,” and that he be entrusted also with the dispatches for Jay (ibid., XVIII, 1070–71). In this fashion, the entente between the two dissident groups, however dissimilar their separate aims, was first made public.
Although conclusive documentary evidence cannot be cited, there is no reason to doubt that Madison, and others in Congress sharing his views, sought to shelve this proposal indefinitely. If adopted, it would amount to a censure of Franklin and a dilution of his authority. During late November the “Envoy extraordinary” suggestion was not debated. Congress, on the contrary, apparently sought palliatives designed to quiet the Georgia and South Carolina delegates and the anti-Franklin faction. These took the form of a letter to Louis XVI pleading for more assistance; of additional instructions to Franklin, drafted by a committee of which JM was a member, directing Franklin to co-operate with Palfrey and to heighten his own efforts to get military and financial help posthaste from France; and of a proposal, advanced many times before and tabled once again on this occasion, to appoint “a secretary to the commission of our Minister Plenipotentiary at the Court of Versailles” (ibid., XVIII, 1080–85, 1101–4, 1106, 1113).
Perhaps these diversionary tactics might have succeeded if JM and his committee on Arthur Lee’s letter of 17 October had not persuaded Congress on 1 December to adopt a report which stopped far short of commending Lee for his conduct in Europe (Report on Letter of Arthur Lee, 1 December 1780, and esp. n. 4). Thereafter the “Envoy extraordinary” issue came quickly to a head. On 8 December, Congress, without a recorded vote, agreed to a motion by John Sullivan, seconded by Thomas Bee, to dispatch “an envoy extraordinary” to solicit aid “in conjunction with our Minister Plenipotentiary” at Versailles. Alexander Hamilton was Sullivan’s choice for the mission. Three other candidates were also brought forward, including John Laurens, the nominee of Richard Howly (Journals of the Continental Congress, XVIII, 1130, 1138). Howly and his fellow delegate from Georgia, George Walton, had moved the resolutions of 18 November mentioned above. John Laurens, a son of Henry Laurens who was then imprisoned in the Tower of London, had been educated in England and had served with distinction in the patriot army. In the autumn of 1779 he had been the unsuccessful nominee of Elbridge Gerry (Mass.) for appointment as a “Minister plenipotentiary at the Court of Versailles,” and before the close of that year had declined the offer of Congress to make him secretary to the United States minister to France (ibid., XV, 1115, 1128, 1160 n., 1172–73, 1183, 1366; Burnett, LettersEdmund C. Burnett, ed., Letters of Members of the Continental
          Congress (8 vols.; Washington, D.C., 1921–36)., IV, 538–41).
On 11 December 1780, a letter from Arthur Lee, written four days earlier, was read in Congress. Besides expressing dissatisfaction with the refusal of Congress to recognize the value of his services abroad, he denounced Franklin in unequivocal terms. After referring this second letter to a committee, of which Bland was chairman, Congress declined to follow the wishes of JM and others to reconsider its decision of 8 December to appoint a special envoy to France. John Laurens was at once unanimously chosen for this post (Journals of the Continental Congress, XVIII, 1139–41; Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary Diplomatic
          Correspondence of the United States (6 vols.; Washington, D.C., 1889)., IV, 182–86; JM to Jones, 12 December 1780, and n. 4). Also on the same day, John Sullivan, JM, and John Mathews were delegated the task of laying before Congress a draft of Laurens’ commission and instructions.
Occurrences in Congress during the next twelve days affected the work of this committee, reported on 23 December. As already noted, JM and Bland on 13 December wrote to Jefferson requesting him to have the Assembly of Virginia confirm or modify the instructions to its delegates in Congress about the navigation of the Mississippi. Two days later, the Bland committee, in its first report on Arthur Lee’s letter of 7 December, recommended that Congress follow Lee’s proposal to send an envoy “to reside at the Court of the Empress of Russia.” Without a recorded vote, Congress immediately agreed and appointed Duane, John Witherspoon (N.J.), and JM as a committee to draft the envoy’s commission and instructions. Significantly, Richard Howly at once nominated Lee for the mission, but he had to compete with Duane’s choice of Francis Dana of Massachusetts and John Mathews’ of Alexander Hamilton. On 18–19 December Congress selected Dana and agreed to his commission and instructions, apparently drafted by Duane (Journals of the Continental Congress, XVIII, 1155–57, 1164, 1166–73). Possibly because Duane and JM were on the committees to draft commissions and instructions for the envoys both to France and to Russia, they decided to divide the tasks, with JM bearing the main load of the former and Duane of the latter.
On 21 December, Duane carried a motion through Congress to alter “the stile and title of the minister” to be sent to France. Thereupon JM introduced, and Duane seconded, a motion to delete the words “envoy extraordinary” from the Sullivan resolution of 8 December, partially quoted above. In quick order, JM and his fellow delegates of like mind succeeded in substituting “minister” for that title and in deleting “in conjunction with our Minister Plenipotentiary at that court.” Perhaps, however, the excision of this phrase was not displeasing to the Lee-Adams faction. Lack of a record of the “yeas and nays” leaves this point in doubt. Consequently, the Sullivan resolution, as amended, read as follows: “Resolved that a minister be appointed to proceed to the Court of Versailles for the special purpose of soliciting the aids requested by Congress, and forwarding them to America without loss of time” (ibid., XVIII, 1177–78). Thus the way was cleared for a consideration of the draft of Laurens’ commission and instructions.
 
[23 December 1780]
[Commission]
The United States of N. Hampshire &c. to John Laurens Esqr.
We reposing especial trust & confidence in your fidelity zeal prudence and abilities have nominated & constituted, and by these presents do nominate & constitute you our Minister for the special purpose of proceeding to the Ct. of Versailles & representing to his Most Xn Majesty, the present state of our public affairs, with the necessity & mutual advantage of his maintaining a naval superiority in the American seas, and also of soliciting from Him and forwarding to the United States, certain aids in money & stores according to an Estimate herewith delivered to you, the better to enable us to prosecute the war with vigor, and co-operate with the Aims of our Ally with effect. In witness whereof &c.

[Proposed Amendment to Instructions]
You will before your departure confer with the Minister Plenipo: of his Most Xn Majesty to the United States and with the Honble. Major General the Marquis de la fayette on the general subject of your Mission and avail yourself of such information & advice as may tend to facilitate its success. You will also apply to the Commander in chief for his opinions & information respecting the State of the Army, & the most effectual mode of rendering the co-operation of France [& o]f the United States during the next campaign, decisive against the common Enemy.
